 Case 1:20-cv-00330-JTN-SJB ECF No. 7 filed 05/12/20 PageID.108 Page 1 of 12



                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION
                                         ______

DARIUS JAMES AUBREY,

                       Petitioner,                       Case No. 1:20-cv-330

v.                                                       Honorable Janet T. Neff

GREGORY SKIPPER,

                       Respondent.
____________________________/

                                              OPINION

               This is a habeas corpus action brought by a state prisoner under 28 U.S.C. § 2254.

Promptly after the filing of a petition for habeas corpus, the Court must undertake a preliminary

review of the petition to determine whether “it plainly appears from the face of the petition and

any exhibits annexed to it that the petitioner is not entitled to relief in the district court.” Rule 4,

Rules Governing § 2254 Cases; see 28 U.S.C. § 2243. If so, the petition must be summarily

dismissed. Rule 4; see Allen v. Perini, 424 F.2d 134, 141 (6th Cir. 1970) (district court has the

duty to “screen out” petitions that lack merit on their face). A dismissal under Rule 4 includes

those petitions which raise legally frivolous claims, as well as those containing factual allegations

that are palpably incredible or false. Carson v. Burke, 178 F.3d 434, 436-37 (6th Cir. 1999). After

undertaking the review required by Rule 4, the Court concludes that the petition must be dismissed

because it fails to raise a meritorious federal claim.
     Case 1:20-cv-00330-JTN-SJB ECF No. 7 filed 05/12/20 PageID.109 Page 2 of 12



                                              Discussion

I.       Factual allegations

                Petitioner Darius James Aubrey is incarcerated with the Michigan Department of

Corrections at the Michigan Reformatory (RMI) in Ionia, Ionia County, Michigan. Petitioner

pleaded nolo contendere in the Muskegon County Circuit Court to first-degree arson. On October

12, 2017, the court sentenced Petitioner as a third-degree habitual offender to a prison term of 14

years 10 months to 30 years. The conviction arose out of an incident in which his girlfriend’s

apartment was set on fire.

                The police report related to the incident included a statement by Officer Shaun

Kozal, in which he described his review of security camera footage:

                 On 5/28/17 at about 0430 hours, I received a phone call at home from Sgt.
         Anderson in regards to this fire. Sgt. Anderson requested that I respond into work
         to assist with reviewing the CCTV from East Park Manor.

                 At about 520 hours, I arrived on scene and spoke to Sgt. Anderson. I was
         advised the fire was at 645-D. E Hovey. I then went to the East Park Manor office
         in an attempt to review the video. Sgt. Anderson advised that the back door of the
         apartment was kicked in and investigators wanted to review footage from that area.

                 I found a camera that is mounted to the office building facing NE that covers
         the back parking lot of the office and the area behind the 645 E Hovey and building
         on Howell. I reviewed the video from about 0255 hours and stopped at 0322 hours.
         I observed one subject walking from Howell to Hovey but he never went to the
         back door. I found around 0321 hours several people at the back door of the
         apartment. From the video you could see smoke from the back of the apartment
         upstairs. This appeared to be a rescue attempt by citizens in the area.

                I then found another camera on the front of the office that faces NE also and
         it shows a large portion of the street in front of the apartment. At about 0306 hours,
         I found a subject in the light colored shirt or jacket walking SB through the large
         parking lot near 616 E. Hovey. I could see the subject walk to the south side of
         Hovey but then I lost him. I then found a camera from 661 E. Hovey that faces WB
         and was able to pick the subject up walking EB on Hovey near the 661 E. Hovey
         building. I could not tell if he joined a group of subject[s] at a building or not.

                 Due to the size of the file I was not able to download it to a jump drive and
         due to the configuration of the recording equipment I was not able to make a CD.

                                                   2
 Case 1:20-cv-00330-JTN-SJB ECF No. 7 filed 05/12/20 PageID.110 Page 3 of 12



       Chief Dean from MHFD, Sgt. Anderson and Det. Ryndress were in the room also
       and are aware that the video has not been saved yet.

(ECF No. 1-5, PageID.49.)

               Following his arrest, Petitioner’s counsel discussed the video with him, but never

showed Petitioner the video or any still photographs taken from the video. Petitioner’s counsel

told him that he had to plead to the charges and, believing that his counsel had investigated the

case, Petitioner pleaded no contest. Petitioner claims that he was misled into pleading no contest

because he believed that his counsel had properly investigated the circumstances surrounding the

charge. Petitioner asserts that his counsel could not have acted effectively without reviewing the

video with him.

               Petitioner filed a delayed application for leave to appeal on June 11, 2018, which

was denied by the Michigan Court of Appeals for lack of merit on the grounds presented on August

1, 2018. (ECF No.1, PageID.2.) The Michigan Supreme Court denied leave to appeal on April

30, 2019. (Id.; ECF No. 1-5, PageID.50.)

               On May 4, 2020, Petitioner filed his habeas corpus petition. Under Sixth Circuit

precedent, the application is deemed filed when handed to prison authorities for mailing to the

federal court. Cook v. Stegall, 295 F.3d 517, 521 (6th Cir. 2002). Petitioner placed his petition in

the prison mailing system on April 15, 2020. (Pet., ECF No. 1, PageID.11.)

               The petition raises one ground for relief, as follows:

       I.      Petitioner received ineffective assistance of counsel where counsel
               persuaded Petitioner to plead no contest without having investigated a video
               purporting to show someone leaving the residence that was set on fire,
               rendering Petitioner’s plea involuntary.

(Pet., ECF No. 1, PageID.2.)




                                                 3
 Case 1:20-cv-00330-JTN-SJB ECF No. 7 filed 05/12/20 PageID.111 Page 4 of 12



II.    AEDPA standard

               This action is governed by the Antiterrorism and Effective Death Penalty Act of

1996, Pub. L. 104-132, 110 Stat. 1214 (AEDPA). The AEDPA “prevents federal habeas ‘retrials’”

and ensures that state court convictions are given effect to the extent possible under the law. Bell

v. Cone, 535 U.S. 685, 693-94 (2002). An application for writ of habeas corpus on behalf of a

person who is incarcerated pursuant to a state conviction cannot be granted with respect to any

claim that was adjudicated on the merits in state court unless the adjudication: “(1) resulted in a

decision that was contrary to, or involved an unreasonable application of, clearly established

federal law as determined by the Supreme Court of the United States; or (2) resulted in a decision

that was based upon an unreasonable determination of the facts in light of the evidence presented

in the state court proceeding.” 28 U.S.C. § 2254(d). This standard is “intentionally difficult to

meet.” Woods v. Donald, 575 U.S. 312, 316 (2015) (internal quotation omitted).

               The AEDPA limits the source of law to cases decided by the United States Supreme

Court. 28 U.S.C. § 2254(d). This Court may consider only the holdings, and not the dicta, of the

Supreme Court. Williams v. Taylor, 529 U.S. 362, 412 (2000); Bailey v. Mitchell, 271 F.3d 652,

655 (6th Cir. 2001). In determining whether federal law is clearly established, the Court may not

consider the decisions of lower federal courts. Lopez v. Smith, 574 U.S. 1, 4 (2014); Marshall v.

Rodgers, 569 U.S. 58, 64 (2013); Parker v. Matthews, 567 U.S. 37, 48-49 (2012); Williams, 529

U.S. at 381-82; Miller v. Straub, 299 F.3d 570, 578-79 (6th Cir. 2002). Moreover, “clearly

established Federal law” does not include decisions of the Supreme Court announced after the last

adjudication of the merits in state court. Greene v. Fisher, 565 U.S. 34, 37-38 (2011). Thus, the

inquiry is limited to an examination of the legal landscape as it would have appeared to the

Michigan state courts in light of Supreme Court precedent at the time of the state-court



                                                 4
 Case 1:20-cv-00330-JTN-SJB ECF No. 7 filed 05/12/20 PageID.112 Page 5 of 12



adjudication on the merits. Miller v. Stovall, 742 F.3d 642, 644 (6th Cir. 2014) (citing Greene,

565 U.S. at 38).

               A federal habeas court may issue the writ under the “contrary to” clause if the state

court applies a rule different from the governing law set forth in the Supreme Court’s cases, or if

it decides a case differently than the Supreme Court has done on a set of materially

indistinguishable facts. Bell, 535 U.S. at 694 (citing Williams, 529 U.S. at 405-06). “To satisfy

this high bar, a habeas petitioner is required to ‘show that the state court’s ruling on the claim being

presented in federal court was so lacking in justification that there was an error well understood

and comprehended in existing law beyond any possibility for fairminded disagreement.’” Woods,

575 U.S. at 316 (quoting Harrington v. Richter, 562 U.S. 86, 103 (2011)). In other words, “[w]here

the precise contours of the right remain unclear, state courts enjoy broad discretion in their

adjudication of a prisoner’s claims.” White v. Woodall, 572 U.S. 415, 424 (2014) (internal

quotations omitted).

               The AEDPA requires heightened respect for state factual findings. Herbert v. Billy,

160 F.3d 1131, 1134 (6th Cir. 1998). A determination of a factual issue made by a state court is

presumed to be correct, and the petitioner has the burden of rebutting the presumption by clear and

convincing evidence. 28 U.S.C. § 2254(e)(1); Davis v. Lafler, 658 F.3d 525, 531 (6th Cir. 2011)

(en banc); Lancaster v. Adams, 324 F.3d 423, 429 (6th Cir. 2003); Bailey, 271 F.3d at 656. This

presumption of correctness is accorded to findings of state appellate courts, as well as the trial

court. See Sumner v. Mata, 449 U.S. 539, 546 (1981); Smith v. Jago, 888 F.2d 399, 407 n.4 (6th

Cir. 1989).

III.   Discussion

               Petitioner claims that ineffective assistance from his trial counsel resulted in an

involuntary plea. In Strickland v. Washington, 466 U.S. 668, 687-88 (1984), the Supreme Court
                                                   5
 Case 1:20-cv-00330-JTN-SJB ECF No. 7 filed 05/12/20 PageID.113 Page 6 of 12



established a two-prong test by which to evaluate claims of ineffective assistance of counsel. To

establish a claim of ineffective assistance of counsel, the petitioner must prove: (1) that counsel’s

performance fell below an objective standard of reasonableness; and (2) that counsel’s deficient

performance prejudiced the defendant resulting in an unreliable or fundamentally unfair outcome.

A court considering a claim of ineffective assistance must “indulge a strong presumption that

counsel’s conduct falls within the wide range of reasonable professional assistance.” Id. at 689.

The defendant bears the burden of overcoming the presumption that the challenged action might

be considered sound trial strategy. Id. (citing Michel v. Louisiana, 350 U.S. 91, 101 (1955)); see

also Nagi v. United States, 90 F.3d 130, 135 (6th Cir. 1996) (holding that counsel’s strategic

decisions were hard to attack). The court must determine whether, in light of the circumstances as

they existed at the time of counsel’s actions, “the identified acts or omissions were outside the

wide range of professionally competent assistance.” Strickland, 466 U.S. at 690. Even if a court

determines that counsel’s performance was outside that range, the defendant is not entitled to relief

if counsel’s error had no effect on the judgment. Id. at 691.

               The two-part Strickland test applies to challenges to guilty pleas based on

ineffective assistance of counsel. Hill v. Lockhart, 474 U.S. 52, 58 (1985). Regarding the first

prong, the court applies the same standard articulated in Strickland for determining whether

counsel’s performance fell below an objective standard of reasonableness. Id. In analyzing the

prejudice prong, the focus is on whether counsel’s constitutionally deficient performance affected

the outcome of the plea process. “[I]n order to satisfy the ‘prejudice’ requirement, the defendant

must show that there is a reasonable probability that, but for counsel’s errors, he would not have

pleaded guilty and would have insisted on going to trial.” Id. at 59.




                                                 6
 Case 1:20-cv-00330-JTN-SJB ECF No. 7 filed 05/12/20 PageID.114 Page 7 of 12



                  Moreover, as the Supreme Court repeatedly has recognized, when a federal court

reviews a state court’s application of Strickland under § 2254(d), the deferential standard of

Strickland is “doubly” deferential. Harrington, 562 U.S. at 105 (citing Knowles v. Mirzayance,

556 U.S. 111, 123 (2009)); see also Burt v. Titlow, 571 U.S. 12, 13 (2013); Cullen v. Pinholster,

563 U.S. 170, 190 (2011); Premo v. Moore, 562 U.S. 115, 122 (2011). In those circumstances,

the question before the habeas court is “whether there is any reasonable argument that counsel

satisfied Strickland’s deferential standard.” Id.; Jackson v. Houk, 687 F.3d 723, 740-41 (6th Cir.

2012) (stating that the “Supreme Court has recently again underlined the difficulty of prevailing

on a Strickland claim in the context of habeas and AEDPA . . . .”) (citing Harrington, 562 U.S. at

102).

                  It has long been the case that a valid guilty plea bars habeas review of most non-

jurisdictional claims alleging antecedent violations of constitutional rights.                        See Tollett v.

Henderson, 411 U.S. 258, 267 (1973).1 Claims about the deprivation of constitutional rights that

occur before the entry of a guilty plea are foreclosed by that plea. See United States v. Broce, 488

U.S. 563, 569 (1989); Tollett, 411 U.S. at 267. As the United States Supreme Court has explained,

         a guilty plea represents a break in the chain of events which has preceded it in the
         criminal process. When a criminal defendant has solemnly admitted in open court
         that he is in fact guilty of the offense with which he is charged, he may not thereafter
         raise independent claims relating to the deprivation of constitutional rights that

                  1
                   Petitioner’s plea was no contest, or nolo contendere, instead of guilty, but that does not change the
analysis. In Michigan, a plea of nolo contendere has essentially the same effect on the criminal prosecution as does a
plea of guilty:
     Since a plea of nolo contendere indicates that a defendant does not wish to contest his factual guilt, any
     claims or defenses which relate to the issue of factual guilt are waived by such a plea. Claims or defenses
     that challenge a state’s capacity or ability to prove defendant’s factual guilt become irrelevant upon, and
     are subsumed by, a plea of nolo contendere. Hence, we hold that a plea of nolo contendere has the same
     effect upon a defendant’s ability to raise an issue on appeal as does a plea of guilty. Only those defenses
     which challenge the very authority of the state to prosecute a defendant may be raised on appeal after entry
     of a plea of nolo contendere.
People v. New, 398 N.W.2d 358, 363 (Mich. 1986) (footnotes omitted).



                                                           7
 Case 1:20-cv-00330-JTN-SJB ECF No. 7 filed 05/12/20 PageID.115 Page 8 of 12



       occurred prior to the entry of the guilty plea. He may only attack the voluntary and
       intelligent character of the guilty plea by showing that the advice he received from
       counsel was not within [constitutional standards].

Tollett, 411 U.S. at 267.     Consequently, a knowing and voluntary guilty plea waives all

nonjurisdictional defects in the proceedings, including a claim of ineffective assistance of counsel

that does not relate to the voluntariness of the plea. See Rice v. Olson, No. 16-1125, 2016 WL

3877866, at *2 (6th Cir. Jul. 15, 2016) (citing United States v. Stiger, 20 F. App’x 307, 308-09

(6th Cir. 2001)). Stated differently, the claims not barred are those that challenge “the very power

of the State to bring the defendant into court to answer the charge against him,” Blackledge v.

Perry, 417 U.S. 21, 30 (1974), and those that challenge the validity of the guilty plea itself. See

Hill, 474 U.S. at 58; Haring v. Prosise, 462 U.S. 306, 320 (1983); Tollett, 411 U.S. at 267.

               Petitioner attaches a copy of his September 6, 2017, plea hearing as an exhibit to

his habeas corpus petition. (ECF No. 1-4, PageID.20-35.) During the plea hearing, Petitioner

pleaded to two separate charges in exchange for the prosecution dropping another charge.

Specifically, Petitioner pleaded no contest to first-degree arson and aggravated domestic violence.

(Id. at PageID.29-30.)

               With regard to the first-degree arson, the Court informed Petitioner that it was

punishable by life or any term of years and a $20,000 fine. Petitioner stated that he understood the

charge and the penalties. (Id. at PageID.28.)

              THE COURT: There is no mandatory minimum term. If you have
       previously been convicted of a felony, you may be charged as a habitual offender
       and the maximum term may be increased. If you’re on probation or parole, you
       could be charged with a violation.

               If your plea is accepted, before I sentence you, I will give you, your
       attorney, and the prosecutor an opportunity to speak and review a presentence
       report. Any appeal of your plea and sentence is by Application for Leave to Appeal
       and not by Right of Appeal.

               Did you go through your Advice of Rights with your attorney?

                                                 8
 Case 1:20-cv-00330-JTN-SJB ECF No. 7 filed 05/12/20 PageID.116 Page 9 of 12



              THE DEFENDANT: Yes.

              THE COURT: Do you have any questions on them?

              THE DEFENDANT: No.

             THE COURT: By signing those Advice of Rights, you understand that you
       would be waiving or giving up all of your rights on those forms?

              THE DEFENDANT: Yes.

               THE COURT: Have you had an opportunity to discuss these charges with
       your attorney?

              THE DEFENDANT: Yes.

                THE COURT: You have one of four pleas. You could plead not guilty or
       stand mute, which I would treat as a not guilty; guilty or no contest, which I would
       treat as a guilty.

              In File 17-3101-FC, how do you plead to Count I, first-degree arson?

              THE DEFENDANT: No contest.

              THE COURT: I’m sorry?

              THE DEFENDANT: No contest.

(Id. at PageID.29-30.)

             MR. CORBETT [the prosecutor]: People have no objection to reading the
       Muskegon Heights Police Report 17-1820 and 17-1757 for the respective cases.

               MR. CATALINO [Petitioner’s attorney]: That’s fine. And I think – I think
       we’ve provided the Court with maybe I think both of those reports. But as the Court
       is aware of the factual scenarios for the arson, the factual scenario laid out in that
       report I believe also indicates that for the domestic, there was – my client hit the
       victim. She testified she – or reported she was hit and then fell down the stairs
       cutting her head and requiring stitches.

               THE COURT: You understand, Mr. Aubrey, if I accept your plea of no
       contest, it would be the same as a guilty plea?

              THE DEFENDANT: Yes.

              THE COURT: I have reviewed the police report which indicates that on or
       about May 28th, 2017, at the area of 645 Hovey, Apartment D, Muskegon Heights,
       County of Muskegon, State of Michigan, it does establish that the Defendant


                                                 9
Case 1:20-cv-00330-JTN-SJB ECF No. 7 filed 05/12/20 PageID.117 Page 10 of 12



       committed the offense of first-degree arson and the injuries in this case, both Ms.
       Bradford and Kylah Spencer, did go to the hospital because of the smoke.

(Id. at PageID.30-31.)

               The Prosecutor asked the Court whether she had read the police report for the

factual basis of the first-degree arson charge, and the Court stated that she had. The police reports

that formed the basis for Petitioner’s no contest pleas were entered into evidence and Petitioner’s

attorney indicated that the Court had complied with the requirement that he inform Petitioner of

his trial rights on the record. (Id. at PageID.32-33.)

               Petitioner does not attack the jurisdiction of the court. Nor does his claim of

ineffective assistance attack the voluntary or intelligent nature of his plea. As noted above,

Petitioner complains that he was never shown the video footage of the area surrounding the

apartment building, which somehow rendered his plea unknowing and involuntary. However,

Petitioner was informed about the existence of video footage showing the area around the

apartment on the night of the arson. Petitioner does not claim that he asked to see to the footage.

Nor does Petitioner indicate that he had any reason to question whether he was the individual

shown in the security footage. Petitioner was informed of his rights and the consequences of a

plea during his plea hearing. Petitioner fails to allege any facts which would render his plea

unknowing or involuntary.

               Moreover, the Court notes that Petitioner’s sole argument, that his attorney did not

show him the footage of the security video, is not an indication that his attorney did not personally

view the footage or conduct an investigation. Petitioner does not allege that the video did not show

him, or someone who looked like him, in the area of the apartment at the time of the arson. The

fact that Petitioner did not personally view the video is not sufficient to show that his attorney’s

performance fell below an objective standard of reasonableness. Nor does Petitioner succeed in


                                                 10
Case 1:20-cv-00330-JTN-SJB ECF No. 7 filed 05/12/20 PageID.118 Page 11 of 12



showing that if he had seen the video, he would not have pleaded guilty and would have insisted

on going to trial. Therefore, Petitioner is not entitled to habeas corpus relief.

IV.    Certificate of Appealability

               Under 28 U.S.C. § 2253(c)(2), the Court must determine whether a certificate of

appealability should be granted. A certificate should issue if Petitioner has demonstrated a

“substantial showing of a denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).

               The Sixth Circuit Court of Appeals has disapproved issuance of blanket denials of

a certificate of appealability. Murphy v. Ohio, 263 F.3d 466, 467 (6th Cir. 2001) (per curiam).

Rather, the district court must “engage in a reasoned assessment of each claim” to determine

whether a certificate is warranted. Id. Each issue must be considered under the standards set forth

by the Supreme Court in Slack v. McDaniel, 529 U.S. 473 (2000). Murphy, 263 F.3d at 467.

Consequently, this Court has examined each of Petitioner’s claims under the Slack standard.

Under Slack, 529 U.S. at 484, to warrant a grant of the certificate, “[t]he petitioner must

demonstrate that reasonable jurists would find the district court’s assessment of the constitutional

claims debatable or wrong.”        Id.   “A petitioner satisfies this standard by demonstrating

that . . . jurists could conclude the issues presented are adequate to deserve encouragement to

proceed further.” Miller-El v. Cockrell, 537 U.S. 322, 327 (2003). In applying this standard, the

Court may not conduct a full merits review, but must limit its examination to a threshold inquiry

into the underlying merit of Petitioner’s claims. Id.

               The Court finds that reasonable jurists could not conclude that this Court’s

dismissal of Petitioner’s claims was debatable or wrong. Therefore, the Court will deny Petitioner

a certificate of appealability. Moreover, although Petitioner has failed to demonstrate that he is in

custody in violation of the Constitution and has failed to make a substantial showing of the denial



                                                  11
Case 1:20-cv-00330-JTN-SJB ECF No. 7 filed 05/12/20 PageID.119 Page 12 of 12



of a constitutional right, the Court does not conclude that any issue Petitioner might raise on appeal

would be frivolous. Coppedge v. United States, 369 U.S. 438, 445 (1962).

                                            Conclusion

                The Court will enter a judgment dismissing the petition and an order denying a

certificate of appealability.




Dated: May 12, 2020                                   /s/ Janet T. Neff
                                                       Janet T. Neff
                                                       United States District Judge




                                                 12
